Exhibit 10.2

 

AMENDMENT NO. 1 TO PHARMACEUTICAL MANUFACTURING AND SUPPLY AGREEMENT

 

This AMENDMENT NO. 1 (this “Amendment”), dated this 5th day of July, 2014 to the
Pharmaceutical Manufacturing and Supply Agreement dated January 8, 2010, is made
by and between AMAG Pharmaceuticals, Inc. (“AMAG”) and Patheon Manufacturing
Services LLC (as assignee from DSM Pharmaceuticals, Inc.) (“PMSLLC”).

 

WITNESS:

 

WHEREAS, DSM Pharmaceuticals, Inc. and AMAG have previously entered into and
executed the Pharmaceutical Manufacturing and Supply Agreement dated January 8,
2010 (the “Agreement”); and

 

WHEREAS, AMAG has consented to the assignment of the Agreement from DSM
Pharmaceuticals, Inc. to DPIN and thereafter to Patheon Manufacturing Services
LLC effective as of May 30, 2014; and

 

WHEREAS, PMSLLC and AMAG desire to modify the term of the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
PMSLLC and AMAG agree to amend the Agreement as follows:

 

1.              Section 1.22 of the Agreement is hereby deleted in its entirety
and replaced with the phrase “Intentionally Omitted.”

 

2.              Section 11.1 of the Agreement is hereby deleted in its entirety
and replaced with the following:

 

“Term.  Unless sooner terminated pursuant to the terms hereof, the term of this
Agreement shall commence on the Effective Date and shall continue in force and
effect until December 31, 2015 (“Term”).”

 

3.              Except as amended herein, all other terms, covenants, and
conditions of the Agreement shall remain in full force and effect.

 

4.              Capitalized terms not otherwise defined herein shall have the
meaning given to them in the Agreement.

 

5.              Modification.  This Amendment may be supplemented, amended or
modified only by the mutual agreement of the parties.  No supplement,
modification, or amendment of this Amendment shall be binding unless it is in
writing and signed by both parties.

 

6.              Entire Agreement.  This Amendment together with the Agreement
constitutes the final, complete and exclusive statement of the agreement between
the parties and supersedes any and all prior and contemporaneous understandings
or agreements of the parties.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by and
through their duly authorized representatives, effective as of the day and date
first written above.

 

--------------------------------------------------------------------------------


 

Patheon Manufacturing Services LLC

 

 

 

 

 

 

 

 

/s/ Andrew J. Crerar, VP and GM Commercial Ops

 

8/12/2014

Name/title:

 

 

Date

 

 

 

 

 

 

AMAG Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

/s/ Frank E. Thomas, EVP, COO

 

7/15/2014

Name/title:

 

Date

 

--------------------------------------------------------------------------------